Citation Nr: 1138839	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-07 021A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected degenerative changes of the lumbar spine status post fracture of L3-4.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbar spine status post fracture of L3-4.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from March 1951 to November 1957 and from January 1958 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims folder was subsequently transferred to the RO in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required on both claims on appeal.

As for the claim for service connection, a remand is required to obtain a rationale for the medical nexus evidence of record.  In this regard, the November 2004 examiner simply stated that the Veteran's neck condition was not caused by the accident in which he injured his back.  Without a rationale, the opinion is not adequate.  In addition, the record indicates that the Veteran may have developed arthritis within one year of the date of separation from service.  In this regard, the Veteran underwent a VA examination in June 1977 and, although he did not complain of any neck problems, x-rays showed slight degenerative change on the left at the C1-2 level.  Thus, an addendum of the November 2004 VA examiner's medical nexus opinion is required that provides a rationale for the earlier opinion, including discussion of the above x-rays.

A remand is also required to provide the Veteran with corrective notice under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2011).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As he filed a claim for service connection for a neck disorder secondary to his service-connected low back disorder, the RO accordingly sent him a VCAA notice on secondary service connection claims.  However, the record indicates that he is actually seeking service connection on a direct service incurrence basis.  In this regard, in his March 2009 substantive appeal (VA Form 9), he stated that he injured his neck as well as his lower back when he fell off the roof in service.  In addition, he has not been informed that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the RO should send the Veteran corrective VCAA notice.

Further, in a May 2011 statement, the Veteran's representative indicated that there are outstanding private medical records pertinent to the appeal.  In this regard, she requested a remand to obtain all private treatment notes, including records from chiropractors who have treated the Veteran since release from service.  Thus, the RO should ask the Veteran to complete an authorization form for each provider who has treated him for his degenerative disc disease of the cervical spine since service.

As for the increased rating claim, a remand is required for the RO to consider additional pertinent evidence added to the claims file since the issuance of the January 2009 statement of the case (SOC) and prior to transfer of the record to the Board.  In this regard, the Veteran underwent a VA examination for his low back disability in December 2010 and the report of that examination has been added to the claims file.  Additional VA treatment notes have also been added to the claims file.  However, no supplemental SOC (SSOC) has been issued to indicate that the RO has considered this important evidence.  Thus, the RO should consider this evidence on remand.

Lastly, the RO should obtain updated VA medical records.  In this regard, the record contains VA treatment notes from the Biloxi VA Medical Center (VAMC) through March 2011, the Lebanon VAMC through June 2009, the Tampa VAMC through September 2009, the Loma Linda VAMC through June 2010, and the Miami VAMC through March 2011.  Of note, a June 2010 VA treatment note from the Loma Linda VAMC reflects that a magnetic resonance imaging (MRI) of the low back would be obtained.  Thus, the RO should obtain all outstanding treatment notes from the above VAMCs.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran and his representative a VCAA notice letter on the claim for service connection for degenerative disc disease of the cervical spine, on a direct service incurrence basis, in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This letter should ask the Veteran to complete an authorization form for each private provider who has treated him for his degenerative disc disease of the cervical spine since service.  This letter should also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain all records adequately identified by the Veteran.  Also obtain all outstanding records of treatment from the Biloxi VAMC since April 2011, the Lebanon VAMC since July 2009, the Tampa VAMC since October 2009, the Loma Linda VAMC since July 2010, and the Miami VAMC since April 2011.  

3.  After completion of the above, request that the November 2004 VA examiner provide an addendum to his previous opinion, if that physician is still available.  Specifically, the physician should address the following: 

If the original examiner is no longer available to provide the requested opinion, another equally qualified VA examiner shall provide the necessary additional information.  If an additional examination is necessary in order to provide the opinion, such examination should be scheduled and conducted.  

The examiner should provide the following opinion, is it at least as likely as not that the Veteran's current degenerative disc disease of the cervical spine had its onset in service or within one year thereafter, or is otherwise etiologically related to service, to include the fall from the roof?  In making this determination, the physician is to consider the service treatment records documenting the fall and subsequent treatment, and the June 1977 x-rays of the cervical spine taken during the VA examination within one year of separation from service.

The rationale for all opinions expressed should be provided.  

4.  After completion of the above, readjudicate the claims.  Specific to the increased rating claim, this review should include consideration of all additional evidence added to the claims file since the issuance of the January 2009 SOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

